IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

LOUIS W. GRAFFEO III AND            NOT FINAL UNTIL TIME EXPIRES TO
JESSICA GRAFFEO,                    FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,

v.                                  CASE NO. 1D13-3765

ELIZABETH BAUER A/K/A
ELIZABETH MCDONALD,

      Appellee.

_____________________________/

Opinion filed August 8, 2014.

An appeal from the Circuit Court for Okaloosa County.
Michael A. Flowers, Judge.

Michael H. Crew and Justin I. Remol of Crew & Crew, P.A., Fort Walton Beach,
for Appellant.

Steven B. Bauman and Jeffrey L. Burns of Anchors Smith Grimsley, Fort Walton
Beach, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., BENTON, and MARSTILLER, JJ., CONCUR.